Cite as 2022 Ark. App. 275
            ARKANSAS COURT OF APPEALS
                          DIVISION IV
                          No. CV-21-208
LINDA BOLDING
                    APPELLANT     Opinion Delivered June   1, 2022

                                  APPEAL FROM THE PULASKI
V.                                COUNTY CIRCUIT COURT, FOURTH
                                  DIVISION
                                  [NO. 60CV-19-4050]
ARKANSAS PUBLIC EMPLOYEES
RETIREMENT SYSTEM; ARKANSAS
PUBLIC EMPLOYEES RETIREMENT     HONORABLE HERBERT T. WRIGHT,
SYSTEM BOARD; CANDACE FRANKS, JUDGE
IN HER OFFICIAL AND INDIVIDUAL
CAPACITY; LARRY WALTHER, IN HIS
OFFICIAL AND INDIVIDUAL
CAPACITY; DAVID HUDSON, IN HIS
                                AFFIRMED
OFFICIAL AND INDIVIDUAL
CAPACITY; STEVE FARIS, IN HIS
OFFICIAL AND INDIVIDUAL
CAPACITY; DARYL BASSETT, IN HIS
OFFICIAL AND INDIVIDUAL
CAPACITY; GARY CARNAHAN, IN HIS
OFFICIAL AND INDIVIDUAL
CAPACITY; JOE HURST, IN HIS
OFFICIAL AND INDIVIDUAL
CAPACITY; ANDREA LEA, IN HER
OFFICIAL AND INDIVIDUAL
CAPACITY; DENNIS MILLIGAN, IN
HIS OFFICIAL AND INDIVIDUAL
CAPACITY; AND DUNCAN BAIRD, IN
HIS OFFICIAL AND INDIVIDUAL
CAPACITY

                     APPELLEES

                     BART F. VIRDEN, Judge
       Appellant Linda Bolding appeals from the Pulaski County Circuit Court’s order

affirming a decision by the Arkansas Public Employees Retirement System (APERS) Board

of Trustees denying Bolding’s claim that she is entitled to a cost-of-living adjustment

(COLA).1 On appeal to this court, Bolding argues that the circuit court erred in affirming

the agency’s decision. We uphold the agency decision and affirm the circuit court.

                                      I. Background

       Bolding was a municipal court clerk in Dermott for approximately twenty years when

she retired January 1, 1991. She received monthly retirement benefits from her local plan,

the Dermott Municipal Clerk Retirement Fund. On January 1, 2005, Bolding’s monthly

retirement benefits were transferred from her local plan to the Arkansas District Judge

Retirement System (ADJRS) and began being administered by APERS. Pursuant to Ark.

Code Ann. § 24-4-750 (Repl. 2014), ADJRS was abolished July 1, 2007, but Bolding

continued to receive her same monthly retirement benefits from APERS without

interruption.

       According to Ark. Code Ann. § 24-8-902(a) (Repl. 2014), a local government that has

established a municipal judge’s retirement fund shall contribute an amount of money to




       1
        When Bolding filed her complaint in circuit court, she added individual board
members as defendants; however, there is no indication in the record that any of the board
members were served with a summons and complaint, other than the executive director of
APERS. Arkansas Rule of Civil Procedure 54(b)(5) dismisses, by operation of law, any claim
against a named but unserved defendant when the circuit court enters what is otherwise a
final adjudication. Also, Bolding specifically abandoned any pending but unresolved claims
in her notice of appeal. Ark. R. App. P.–Civ. 3(e)(vi).

                                             2
APERS that shall represent the actuarially determined accrued liability for those court clerks

and former court clerks who are covered by the municipal judge’s retirement fund on

December 31, 2004. Section 24-8-903(a) (Repl. 2014) further provides that “all municipal

court clerks and district court clerks who are members of a municipal judge’s retirement

fund on December 31, 2004, shall become members of [APERS] on January 1, 2005.”

       In December 2018, Ross Bolding called APERS to inquire why his wife, Linda, had

never received a COLA from APERS.2 Mr. Bolding and then acting executive director of

APERS, Frank J. Wills III, exchanged email correspondence in which Mr. Bolding asserted

that, as a member of APERS per statute and a retiree, his wife was entitled to a 3 percent

COLA according to APERS’s own website, which states the following:

       Retirees (including participants of the Deferred Retirement Option Plan (DROP))
       receive an annual 3 percent cost-of-living increase in their retirement benefit on July
       1 of each year once they have been retired or participated in the DROP for twelve
       months.

       Wills denied Bolding’s application for a COLA, stating that Bolding was added to

APERS as an existing retiree from her local plan and that she had no actual service credit

under APERS to become a vested member. He explained that APERS merely took over

administration of her benefits. That decision was appealed to the APERS Board of Trustees

(Board), which held a hearing at which both Mr. Bolding and Wills testified. Wills, who had

become deputy director of APERS, testified that municipal and district court judges and




       2
        According to Mr. Bolding, his wife is totally disabled, “in very frail health,” and
unable to attend to her own business.

                                              3
clerks who were still working became members of APERS on January 1, 2005; however, Bolding

was brought in as an existing retiree from her local plan. Wills stated that he contacted the

current city clerk of Dermott, who said that she had been there “a while” and that she did

not believe the local plan ever had a COLA. Wills testified that the local plan from which

Bolding had retired paid APERS the actuarial value of its retired members’ benefits but did

not pay for a COLA. He explained that APERS simply took over administration of those

benefits. Wills further testified that Bolding had not vested in APERS because she had long

since retired in 1991.

       Mr. Bolding testified that Ark. Code Ann. § 24-8-903 provides that Linda became a

member of APERS on January 1, 2005, and that she was therefore entitled to an annual 3

percent COLA according to APERS’s website. He said that Linda had been receiving a check

from APERS because she is a member. Mr. Bolding further testified that APERS’s website

provides that there are two types of members—active and retired—and that Linda is a retired

member. Mr. Bolding asserted that the law does not mention vesting. Mr. Bolding did not

know whether Linda’s retirement package was accompanied by an explanation of benefits,

which would have included information about a COLA, because that was a long time ago.

Mr. Bolding testified that Linda’s monthly benefit amount of $624.99 had not changed since

she became a member of APERS.

       The APERS Board unanimously upheld the acting executive director’s denial of

Bolding’s application for a COLA and found the following facts:




                                             4
1. Bolding retired from the Dermott Municipal Clerk Retirement Fund effective
   January 1, 1991.

2. The Dermott Municipal Clerk Retirement Fund did not provide for cost of living
   increases for its retirees such as Bolding.

3. At no time since her 1991 retirement did Bolding vest in APERS. She had no
   service credit in APERS at any time following December 31, 2004.

4. On January 1, 2005, all municipal and district court clerks, including Bolding,
   who had been participating in the various municipal retirement plans were
   transferred to APERS and the existing municipal retirement plans were abolished.

5. At that time, APERS assumed the administration of existing municipal retirees’
   retirement benefits that were being paid under those abolished municipal plans.

6. The City of Dermott Municipal Clerk Retirement System, not having a COLA
   for its retirees, made no payment to APERS for the COLA benefit Bolding now
   seeks.

7. Bolding was added to the APERS rolls as a retiree, not as an active member.

8. Bolding’s APERS-administered retirement benefits are unchanged from those
   originally paid to her by the City of Dermott Municipal Clerk Retirement System.
   Bolding never received a COLA from the City of Dermott Municipal Clerk
   Retirement System and has not received a COLA from APERS.

The Board further made the following conclusions of law:

1. Effective January 1, 2005, administration of the Dermott Municipal Clerk
   Retirement Fund, of which Bolding was a retiree, was transferred to APERS. See,
   A.C.A. 24-8-903.

2. The Dermott Municipal Clerk Retirement Fund was required to pay APERS the
   actuarially-determined cost of Bolding’s retirement benefits as a condition of its
   assuming the administration of those benefits. See, A.C.A. 24-8-902(a).

3. The Dermott Municipal Clerk Retirement Fund never paid APERS for a COLA
   benefit for Bolding; therefore, she is not entitled to a COLA from APERS as a
   result of her municipal retirement benefits being administered by APERS.



                                      5
       4. Bolding never vested in APERS; therefore, she is not entitled to a COLA from
          APERS.

       Bolding appealed to circuit court, which affirmed the Board’s decision and found

that Bolding had been provided with the proper procedure and review and that there was

substantial evidence to support the Board’s decision. Bolding then appealed to this court.

                                   II. Standard of Review

       Review of administrative agency decisions, by both the circuit court and an appellate

court, is limited in scope. Smith v. Ark. Dep’t of Human Servs., 2018 Ark. App. 438, 559

S.W.3d 291. The review by an appellate court is directed not to the decision of the circuit

court but rather to the decision of the administrative agency. Id. It is not the role of the

circuit court or an appellate court to conduct a de novo review of the record; rather, review

is limited to ascertaining whether there is substantial evidence to support the agency’s

decision. Id. Substantial evidence is defined as “valid, legal, and persuasive evidence that a

reasonable mind might accept as adequate to support a conclusion and forces the mind to

pass beyond conjecture.” Ark. Dep’t of Human Servs. v. A.B., 374 Ark. 193, at 199, 286 S.W.3d

712, at 717 (2008) (quoting Ark. State Police Comm’n v. Smith, 338 Ark. 354, 362, 994 S.W.2d

456, 461 (1999)). The challenging party has the burden of proving an absence of substantial

evidence. Id. To establish an absence of substantial evidence, the challenging party must

demonstrate that the proof before the administrative agency was so nearly undisputed that

fair-minded persons could not reach its conclusion. Id. The question is not whether the




                                              6
testimony would have supported a contrary finding but whether it supports the finding that

was made. Id.

       The Arkansas Supreme Court has previously noted that administrative agencies are

better equipped than courts, by specialization, insight through experience, and more flexible

procedures, to determine and analyze underlying legal issues affecting their agencies.

Holloway v. Ark. State Bd. of Architects, 352 Ark. 427, 101 S.W.3d 805 (2003). This recognition

accounts for the limited scope of judicial review of factual issues and the refusal of an

appellate court to substitute its judgment and discretion for that of the administrative agency.

Ark. Dep’t of Human Servs. v. Haen, 81 Ark. App. 171, 100 S.W.3d 740 (2003). Thus, in

making the substantial-evidence determination, we review the entire record and give the

evidence its strongest probative force in favor of the agency’s ruling. Mitchell v. Ark. Dep’t of

Human Servs., 2021 Ark. App. 162, 622 S.W.3d 644. Between two fairly conflicting views,

even if the reviewing court might have made a different choice, the agency’s decision must

not be displaced. Id.

       Agency interpretations of statutes, however, are reviewed de novo. Myers v. Yamato

Kogyo Co., Ltd., 2020 Ark. 135, 597 S.W.3d 613. After all, it is the province and duty of the

appellate courts to determine what a statute means. Id. In considering the meaning and effect

of a statute, we construe it just as it reads, giving the words their ordinary and usually

accepted meaning in common language. Id. An unambiguous statute will be interpreted

based solely on the clear meaning of the text; however, where ambiguity exists, the agency’s

interpretation will be one of our many tools used to provide guidance. Id. It is axiomatic that

                                               7
the appellate courts strive to reconcile statutory provisions to make them consistent,

harmonious, and sensible. McLemore v. Weiss, 2013 Ark. 161, 427 S.W.3d 56.

       The Arkansas Administrative Procedure Act (APA) provides that a reviewing court

may reverse or modify the agency’s decision if it concludes that the substantial rights of the

petitioner have been prejudiced because the administrative findings, inferences, conclusions,

or decisions are (1) in violation of constitutional or statutory provisions, (2) in excess of the

agency’s statutory authority, (3) made upon unlawful procedure, (4) affected by other error

or law, (5) not supported by substantial evidence of record, or (6) arbitrary, capricious, or

characterized by abuse of discretion. Ark. Code Ann. § 25-15-212(h) (Supp. 2021). Bolding

argues that the circuit court erred in affirming the Board’s decision because its decision falls

within section 25-15-212(h)(1), (4), (5), and (6).



                                         III. Discussion

       Relying on both Ark. Code Ann. § 24-8-903(a) and APERS’s website, Bolding argues

that she became a member of APERS and was thus entitled to an annual 3 percent COLA

as a retiree. Bolding argues that, although the Board focused on whether she had vested in

APERS, neither section 24-8-903(a) nor APERS’s website uses that term. Bolding argues that

Wills offered no evidence at the hearing before the Board as to what benefits were originally

included with her local retirement plan; therefore, there was not substantial evidence to

support the agency’s decision that her local plan did not include a COLA.




                                               8
       Before addressing these arguments, we note that Bolding raises several other

arguments and cites various statutes in support. It is an elementary principle of

administrative law that an issue must be raised at the hearing below in order to be raised on

appeal. Stilley v. Sup. Ct. Comm. on Prof’l Conduct, 370 Ark. 294, 259 S.W.3d 395 (2007). We

do not address Bolding’s additional arguments raised for the first time on appeal.

       Turning to the arguments that Bolding made below and on appeal, we first note that

Bolding had the burden of both establishing entitlement to a benefit such as a COLA 3 and

demonstrating a lack of substantial evidence to support the agency’s decision. Bolding failed

to show that her local plan included an annual COLA or that her local plan had paid APERS

for a COLA. Indeed, a COLA is not mentioned in subchapter 3 of chapter 8 covering

municipal judges and clerks. Moreover, Bolding’s monthly retirement benefits under Ark.

Code Ann. § 24-8-311 (Repl. 2014) had not changed since she retired in 1991. In other

words, the record supports the Board’s finding that Bolding had never received a COLA

from her local plan.

       The language of Ark. Code Ann. § 24-8-903(a) must be read in conjunction with

other relevant statutes, including those related to vesting as a member of APERS. We note

that Bolding relied, in part, on an exhibit that specifically provides for vesting as a prerequisite

to entitlement to benefits. Exhibit B, which was attached to both her original and amended




       3
        See, e.g., Williams v. Scott, 278 Ark. 453, 647 S.W.2d 115 (1983) (affirming an agency
decision that the applicant failed in her burden to prove entitlement to Medicaid benefits).

                                                 9
complaints, is a page from APERS’s website and provides the following: “With at least 5

years of service credit, you are vested for (or entitled to) a lifetime retirement benefit.”

       Bolding was a member of her local plan until January 1, 1991, when she retired from

that local plan. To the extent that Bolding became a member of APERS on January 1, 2005,

she failed to prove that she subsequently accrued at least five years of service credit under

APERS to become a vested member of APERS, which would have entitled her to benefits

under APERS, such as a COLA.4 Further, while Bolding was a retiree from her local plan,

she was not a retiree of APERS, considering that “retirant” or retiree means a person who is

a vested member of APERS. Ark. Code Ann. § 24-4-101(40)(A) (Supp. 2021). Bolding was

brought into APERS as an existing retiree from her local plan, and APERS merely

administered her benefits based on what her local plan had paid APERS. As noted above,

substantial evidence supports the Board’s finding that Bolding’s local plan did not include a

COLA, and we conclude that she was not entitled to a COLA under APERS pursuant to

section 24-8-903(a) because she failed to show that she had become a vested member. Viewing

the evidence in the light most favorable to the agency’s decision, we hold that there is

substantial evidence to support the Board’s decision and, as such, it follows that the decision

cannot be classified as unreasonable or arbitrary. Smith, supra.

       Affirmed.

       HARRISON, C.J., and VAUGHT, J., agree.


       4
       Vesting requirements under APERS are found at Ark. Code Ann. §§ 24-4-508 and
24-4-1103 (Repl. 2014).

                                               10
      Ogles Law Firm, P.A., by: John Ogles, for appellant.

      Laura Mack Gilson, Chief Legal Counsel, for separate appellee Arkansas Public

Employees Retirement System.




                                             11